Name: Commission Regulation (EEC) No 1705/88 of 16 June 1988 altering, from 17 June 1988, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 88 Official Journal of the European Communities No L 151 /77 COMMISSION REGULATION (EEC) No 1705/88 of 16 June 1988 altering, from 17 June 1988 , the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3990/87 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 May 1988 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EEC) No 1 1 90/88 (5), as modified by Regulation (EEC) No 1625/88 (6) Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 1190/88 to the Article 1 The rates of refund fixed by Regulation (EEC) No 1190/88 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 17 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 7 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No .L 377, 31 . 12. 1987, p. 15. 0 OJ No L 111 , 30 . 4. 1988 , p. 78 . (6) OJ No L 145, 11 . 6 . 1988, p. 29 . No L 151 /78 Official Journal of the European Communities 17. 6 . 88 ANNEX to the Commission Regulation of 16 June 1988 altering the rates of the refunds applicable from 17 June 1988 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rate of refund 1001 10 90 1001 90 99 1002 00 00 1003 00 90 1004 00 90 1005 90 00 1006 20 10 1006 20 90 1006 30 91 1006 30 99 1006 40 00 1007 00 90 1101 00 00 1102 10 00 1103 11 10 1103 1190 Durum wheat :  On exports of goods falling within subheadings 1902 1 1 00 and 1902 19 to the United States of America  In all other cases Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch  Other than for the manufacture of starch :  On exports of goods falling within subheadings 1902 11 00 and 1902 19 to .the United States of America  In all other cases Rye Barley Oats Maize , other than hybrid maize for sowing :  For the manufacture of starch  Other than for the manufacture of starch Round grain husked rice Long grain husked rice Round grain wholly milled rice Long grain wholly milled rice Broken rice :  For the manufacture of starch  Other than for the manufacture of starch Sorghum Wheat or meslin flour :  On exports of goods falling within subheadings 1902 1 1 00 and 1902 19 to the United States of America  In all other cases Rye flour Durum wheat groats and meal :  On exports of goods falling within subheadings 1902 1 1 00 and 1902 19 to the United States of America  In all other cases Common wheat groats and meal :  On exports of goods falling within subheadings 1902 1 1 00 and 1902 19 to the United States of America  In all other cases 10,652 13,150 7,786 7,441 9,186 9,296 10,482 9,103 9,000 10,000 40,727 37,279 52,551 54,028 15,100 16,300 7,406 8,785 , 10,846 21,300 16,510 20,383 8,785 10,846